 



Exhibit 10.20



McKesson Corporation
2005 Stock Plan — Stock Option Grant Notice

         
Name
  Type of Option:   Nonqualified Stock Option
Address
  Grant Date:    
 
       
 
  Shares Granted:    
 
       
 
  Price per Share:    
 
       
 
  Vesting Schedule:    
 
       
 
  Expiration Date:    
 
       

McKesson Corporation (the “Company”) is pleased to grant you a nonqualified
stock option under the Company’s 2005 Stock Plan (the “Plan”) to purchase shares
of common stock of the Company (“Shares”). This Grant Notice (“Notice”),
together with the Statement of Terms and Conditions Applicable to Stock Options
Granted Pursuant to the Plan (the “STC”) sets forth the terms of your grant. The
STC and the Prospectus covering the shares granted are included with this
Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN IMPORTANT
INFORMATION SPECIFIC TO THIS GRANT OF AN OPTION. This grant, along with any
other grants you may have received in the past can be viewed on the Merrill
Lynch web site at www.benefits.ml.com.
This option is subject to earlier termination than the expiration date set above
in certain circumstances, as set forth in the plan.
For more information about stock options and how to exercise your options, visit
the Corporate Secretary’s web site on McKNet or
http://mcknethost.mckesson.com/corpsec/ and click on Stock Plan Administration.
By signing below, I acknowledge that:

1.   I have previously received a copy of the McKesson Corporation Annual Report
on Form 10-K for the most recent fiscal year (“Form 10-K”); or   2.   I have
notice of the availability of the Form 10-K on the company’s web site, at
www.mckesson.com under Investor Resources; and   3.   I have access to the
Company’s web site; and
  4.   I consent to receiving a copy of the Form 10-K electronically.   5.   I
accept ALL the terms and conditions as set forth in the Prospectus, the Plan and
the Statement of Terms and Conditions Applicable to Stock Options Granted
Pursuant to the Plan.

To receive a paper copy of the Plan or the Form 10-K, please contact the
Corporate Secretary’s office at 415-983-8367.
IN WITNESS WHEREOF, the Optionee has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

                   
Signature
  Date   Optionee Signature   Date
 
            John H. Hammergren         Chairman, President and Chief Executive
Officer         McKesson Corporation        

***************************************
PLEASE RETURN ONE SIGNED COPY OF THIS AGREEMENT TO:
McKesson Corporation
The Corporate Secretary’s Office
One Post Street, 33rd Floor
San Francisco, CA 94104
ATTACHMENTS:

•   2005 Stock Plan Document   •   2005 Stock Plan Prospectus   •   Statement of
Terms & Conditions Dated July 26, 2005   •   Designation of Beneficiary Form

 